TANNER, P. J.
It is not disputed in this case that an accident occurred as claimed and that the petitioner suffered an injury to his right foot as the result of said accident. It is claimed by the defendant, however, that no notice of claim of compensation within the year was given by the petitioner. The petitioner, however, did send -his nephew, Adams, to see Mr. Handy, the. head man of the company, shortly after the accident.
Adams told Mr. Handy that his uncle had suffered an injury to his foot -and wanted to know if he was going to do anything about it, and Mr. Bhndy said, “Yes. ' You tell him that he. will get- everything that is. coming to, him.” Adams asked Mr, Handy if he could get compensation and Mr. Handy said yes.
We think this is sufficient to show claim of compensation.
It alsto appears that within the year the defendant brought an agreement of settlement to the petitioner, and that the petitioner refused to, sign it on the ground that his claim was greater than stated in the agreement. This, we think, might also be construed as in the nature of a claim of compensation.
We think the petitioner is entitled to the statutory compensation for the amputation of his leg and to total disability compensation until he ' recovers from the amputation. We do not think that the petitioner is entitled to total disability compensation after that time because of the-senile tremor which he suffers. He may be entitled to partial disability compensation on account of inability to get work because of the amputation of his leg, but there was no-evidence upon this subject that we recall.
We think that the statutory medical compensation may also be due.